Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 1 of 10 PageID# 3087



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                      )
CHMURA ECONOMICS &                                    )
ANALYTICS, LLC,                                       )
                                                      )
                       Plaintiff/Counterclaim         )
                       Defendant,                     )       Case No. 3:19-cv-813-REP
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
                       Defendant/Counterclaim         )
                       Plaintiff.                     )

  CHMURA ECONOMICS & ANALYTICS, LLC’S RESPONSE IN OPPOSITION TO
 RICHARD LOMBARDO’S MOTION IN LIMINE TO EXCLUDE ADMISSION OF AN
    OFFER LETTER DATED JANUARY 25, 2019 AND RELATED TESTIMONY

       Defendant and Counterclaim Plaintiff Richard Lombardo’s (“Defendant” or “Lombardo”)

Motion in Limine (ECF Nos. 46 and 47) ignores his own retaliation counterclaim, mischaracterizes

Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC’s (“Plaintiff” or

“Chmura”) claims, and evinces a fundamental misunderstanding of the Federal Rules of Evidence.

The offer letter and related testimony he seeks to exclude support Chmura’s legitimate, non-

retaliatory reason for his termination and provide the factual background for Lombardo’s unlawful

theft of Chmura’s property. Thus, this evidence is relevant to both the claims and counterclaims

in this action. Moreover, the offer letter and related testimony pertain directly to an issue integral

in every case—a party’s credibility. For the reasons discussed below, the offer letter and related

testimony are relevant, not unduly prejudicial, and do not constitute inadmissible character

evidence or extrinsic evidence of truthfulness under the Federal Rules of Evidence. Because this

evidence is admissible, the Court should deny Lombardo’s Motion in Limine.
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 2 of 10 PageID# 3088



I.      FACTUAL BACKGROUND1

        Chmura employed Lombardo from February 18, 2015 until October 31, 2019 as an

Account Executive and as a Senior Account Executive. Chmura compensated Lombardo through

an annual $50,000 salary and commissions which exceeded $100,000 in each year relevant to this

lawsuit. By February 2019, however, Lombardo grew dissatisfied with his compensation and

decided he was overdue for a raise. To further his cause, Lombardo presented Chmura with a

“doctored” offer letter from another employer (the “Offer Letter”). Lombardo forged the Offer

Letter’s date, purported start date, and compensation.

        Chmura’s President, suspicious of the letter, contacted the other employer and confirmed

that Lombardo altered the Offer Letter. Chmura then confronted Lombardo, who admitted to

falsifying the document. Although Chmura initially wanted to terminate Lombardo immediately,

it ultimately decided to give him another chance. Lombardo, however, had lost Chmura’s trust

and his continued employment with Chmura was on thin ice. Nevertheless, Lombardo did not

tread lightly.

        On October 3, 2019, after Chmura proposed changes to Lombardo’s sales territory and

compensation structure, Lombardo began threatening Chmura’s business.                 For example,

Lombardo implied that he would accept a position with Chmura’s main competitor and take “his”

clients with him. As Lombardo warned his supervisor, “either Chmura is going to pay me for

those relationships or someone else will.” Chmura placed Lombardo on an unpaid leave of absence

and then terminated him on October 31, 2019.




1
  The undisputed facts relevant to this response, including record citations, are set forth in detail
in Chmura’s Memorandum in Support of its Motion for Summary Judgment (ECF No. 35). See
ECF No. 35, Statement of Undisputed Facts at Sections V-VI.
                                                 2
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 3 of 10 PageID# 3089



       Despite his contractual obligations to, and repeated requests by, Chmura, Lombardo

refused to return a computer which Chmura provided him to use in connection with his

employment. The computer contained Chmura’s confidential and trade secret information. As

such, Chmura filed the above-captioned lawsuit asserting claims for breach of contract, trade secret

misappropriation, and conversion. Lombardo filed counterclaims alleging, among other things,

that Chmura retaliated against him in violation of the Fair Labor Standards Act (the “FLSA’) by

terminating him for his purported complaints about overtime pay.

II.    ARGUMENT

       A.      The Offer Letter and Related Testimony Are Relevant and Therefore
               Admissible

       Fed. R. Evid. 401 provides that evidence is relevant if “it has any tendency to make a fact

more or less probable than it would be without the evidence” and “the fact is of consequence in

determining the action.” Fed. R. Evid. 401(a)-(b); United States v. McDonnell, 792 F.3d 478, 501

(4th Cir. 2015). “Relevance is typically a low bar to the admissibility of evidence[.]” Jones v.

Ford Motor Co., 204 F. App’x 280, 283 (4th Cir. 2006). The Offer Letter and related testimony

rise easily above this “low bar.”

       First, in asking the Court to exclude the Offer Letter and related testimony, Lombardo

conveniently ignores his FLSA retaliation counterclaim against Chmura. He does so because any

reference to this counterclaim completely eviscerates his “relevance” argument. To prevail on his

FLSA retaliation counterclaim, Lombardo must prove that (1) he engaged in protected activity; (2)

he suffered an adverse employment action; and (3) a causal connection exists between his protected

activity and the adverse action. Darveau v. Detecon, Inc., 515 F.3d 334, 340 (4th Cir. 2008). If,

however, Chmura can show that it terminated Lombardo for a legitimate, non-retaliatory reason,




                                                 3
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 4 of 10 PageID# 3090



then his counterclaim necessarily fails. Jafari v. Old Dominion Transit Mgmt. Co., 913 F. Supp.

2d 217, 225-26 (E.D. Va. 2012).

       Lombardo’s admitted forgery of the Offer Letter is relevant to Chmura’s decision to

terminate his employment because it supports Chmura’s legitimate, non-retaliatory reason for his

termination. Accordingly, the Offer Letter and related testimony are admissible under Fed. R.

Evid. 401 and 402. See, e.g., Kohser v. Protective Life Corp., No. 2:11-cv-03915-JHE, 2015 U.S.

Dist. LEXIS 43341, at *5-6 n.4 (N.D. Ala. Jan. 13, 2015) (holding that an employee’s statements

that “she had a hot temper sometimes took her anger out on individuals, and needed to continue

working on controlling it” were relevant to “[the defendant’s] intent when terminating her” and

therefore admissible); Berry v. Mission Group Kan., No. 08-2439-JPO, 2010 U.S. Dist. LEXIS

53000, at *2-3 (D. Kan. May 28, 2010) (holding that complaints about the employee were relevant

“because [they] go[] to whether [the defendant] believed legitimate, nondiscriminatory grounds

existed for firing [the plaintiff], which would negate any retaliatory intent.”). Likewise, Dr.

Christine Chmura testified that Lombardo was terminated precisely because Chmura “saw from

the pattern of his work relationship with us, that, one, greater distrust was occurring over time.”

(Deposition of Christine Chmura at 95, attached as Exhibit 1). Lombardo’s forgery just months

before his termination directly contributed to this pattern of distrust, and thus squarely relates to a

relevant issue in the case.

       The Offer Letter and related testimony likewise are relevant to Chmura’s affirmative

claims against Lombardo. Chmura alleges that Lombardo breached his employment agreement,

misappropriated Chmura’s trade secrets, and converted Chmura’s property, in part, because he

wanted more money from Chmura and was willing to harm Chmura’s business to get it.

Lombardo’s anger with Chmura dates back to Chmura’s refusal to give him a raise or future merit



                                                  4
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 5 of 10 PageID# 3091



increases as a result of his forgery of the Offer Letter. As such, the Offer Letter and related

testimony provide valuable background information on Lombardo’s refusal to return Chmura’s

computer while threatening to take “his” book of business to a competitor, and make Chmura’s

concerns that he would carry out his threats even more credible. E.g., Certusview Techs., LLC v.

S&N Locating Servs., LLC, No. 2:13cv346, 2016 U.S. Dist. LEXIS 178812, at *7-8 (E.D. Va. Mar.

7, 2016) (denying motion in limine to exclude exhibits “relevant to provide the Court with helpful

background information”) (citing Universal Sols., LLC v. VII Pac Shores Inv’rs, LLC, 2014 U.S.

Dist. LEXIS 83134, at *16-17 (N.D. Cal. June 9, 2014) (denying a motion in limine, pursuant to

Rule 401, because certain testimony “would provide useful background information to orient the

court”); Ingomar, Ltd. P’ship v. Current, 2008 U.S. Dist. LEXIS 57767, at *2-3 (M.D. Pa. July

29, 2008) (denying a motion in limine, pursuant to Rule 401, because the evidence was “relevant

insofar as it provide[d] the factual background against which” the claim arose).

       Lombardo in fact acknowledges the Offer Letter’s relevance to Chmura’s claims in the first

sentence of his Memorandum in Support when he describes Chmura’s case as about “his alleged

threat to go work for a competitor ….” (ECF No. 47 at 1.) Lombardo first made this threat when

he presented the forged Offer Letter to show Chmura his supposed appeal in the industry.

Lombardo’s assertion that the Offer Letter and related testimony “have nothing to do” with this

case simply is erroneous.

       Finally, the evidence Lombardo seeks to exclude relates directly to Lombardo’s credibility,

“which is always a relevant topic.” Keeney v. Charnock, No. 2:05-cv-00390, 2006 U.S. Dist.

LEXIS 17468, at *3 (S.D. W. Va. Apr. 5, 2006) (emphasis added); see also Glass v. Anne Arundel

County, No. WDO-12-1901, 2015 U.S. Dist. LEXIS 100065, at *24-25 (D. Md. July 30, 2015)

(denying motion to exclude evidence of a witness’s false charges, reports, and testimony for lack



                                                5
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 6 of 10 PageID# 3092



of relevance because “[the witness’s] credibility is a key issue in this case.”) (citing United States

v. Green, 617 F.3d 233, 251 (3d Cir. 2010) (“[E]vidence concerning a witness’s credibility is

always relevant, because credibility is always at issue.”) (emphasis added)).            Lombardo’s

credibility is particularly at issue in this case because he claims—without any supporting

evidence—that he complained to his supervisor about overtime pay. Lombardo’s “relevance”

argument therefore has no merit.

       B.      The Purported Dangers of the Offer Letter Do Not Substantially Outweigh its
               Probative Value

       Lombardo’s argument concerning the purported dangers of admitting the Offer Letter and

related testimony are equally meritless. Fed. R. Evid. 403 provides that all relevant evidence is

admissible unless its probative value is “substantially outweighed” by the harmful consequences

that may result from its admission. Foremost among those dangers is the risk of “unfair prejudice,”

which refers to “prejudice that damages an opponent for reasons other than its probative value, for

instance, an appeal to emotion.” United States v. Mohr, 318 F.3d 613, 619-20 (4th Cir. 2003)

(internal quotation marks and citation omitted). In this case, the Offer Letter and related testimony

damage Lombardo precisely because of their probative value. As noted above, this evidence

supports Chmura’s legitimate, non-retaliatory reason for terminating his employment, highlights

his malice against Chmura, underlies his unlawful actions, and casts doubt on his credibility. When

compared with such significant probative value, the Offer Letter’s prejudicial effect is negligible.

As the Fourth Circuit has explained, evidence should be excluded under Rule 403 “only sparingly.”

United States v. Aramony, 88 F.3d 1369, 1378 (4th Cir. 1996). Lombardo has not provided any

valid reason for the Court to apply Rule 403 in this case.




                                                  6
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 7 of 10 PageID# 3093



       C.      The Offer Letter Does Not Constitute Inadmissible Character Evidence

       Lombardo’s argument for the exclusion of the Offer Letter and related testimony as

inadmissible character evidence evinces a fundamental misunderstanding of Fed. R. Evid. 404.

Rule 404(a)(1) prohibits the introduction of “[e]vidence of a person’s character or character trait

… to prove that on a particular occasion the person acted in accordance with the character or trait.”

Fed. R. Evid. 404(a). Fed. R. Evid. 404(b), however, provides that “[e]vidence of a [] wrong or

other act … may be admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” “The upshot of

these rules is that a person’s character or a trait of character, including evidence of other acts,”

while not admissible for the purpose of proving a particular action in conformity therewith, is

“admissible for other purposes.” Bland, 2011 U.S. Dist. LEXIS 66911, at * 10 (emphasis in

original). In other words, as the Fourth Circuit consistently has acknowledged, Rule 404 is a rule

of inclusion and not exclusion. E.g., United States v. Queen, 132 F.3d 991, 994 (4th Cir. 1997)

(“Because the rule recognizes the admissibility of prior crimes, wrongs, or acts, with only the one

stated exception, it is understood to be a rule of inclusion.”) (citations omitted).

       Here, Chmura does not need, or intend to use, the Offer Letter to prove that Lombardo was

acting in accordance with a character or trait “when it came to handling its confidential information

or finding new employment.” (ECF No. 47 at 6.) As discussed above, Lombardo’s dishonesty is

independently relevant to Chmura’s claims. For this reason alone, the Offer Letter and related

testimony fall outside the narrow exclusionary requirement of Fed. R. Evid. 404(a)(1).

       Lombardo also ignores the “other purposes” for which Chmura may introduce the Offer

Letter, including proving that Chmura terminated Lombardo for a legitimate, retaliatory reason.

E.g., id., at 994 n.3 (noting that “this circuit has found prior act evidence admissible for a wide



                                                  7
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 8 of 10 PageID# 3094



range of reasons unrelated to character.”); Bland, 2011 U.S. Dist. LEXIS 66911 at *10-11 (denying

motion to exclude evidence of the defendant’s “penchant for sexually objectifying women”

because such evidence may be admissible for purposes other than showing that he sexually

objectified the plaintiff); Adkison v. Willis, 214 F. Supp. 3d 1190, 1193 n.1 (N.D. Ala. 2016)

(declining to strike complaints about the plaintiff as character evidence because “[the defendant]

does not offer them to show that [the plaintiff] acted in conformity with any propensities the

complaints might suggest, but rather as evidence of [the defendant’s] non-discriminatory reasons

for [the adverse employment action.]”). In that regard, Fed. R. Evid. 404 supports, rather than

undermines, the Offer Letter’s admissibility.

       D.      Fed. R. Evid. 608 Does Not Prohibit Chmura from Introducing the Offer
               Letter or Related Testimony

       Lombardo similarly misunderstands and misapplies Fed. R. Evid. 608. First, Fed. R. Evid.

608 does not preclude testimony about the “doctored” Offer Letter. Instead, it explicitly permits

the Court to admit such testimony on cross-examination. Fed. R. Evid. 608 (“[T]he court may, on

cross-examination, allow [specific instances of conduct] to be inquired into if they are probative

of the character for truthfulness or untruthfulness of [] the witness.”). The Fourth Circuit long has

recognized that instances of misconduct that are “clearly probative of truthfulness or

untruthfulness” include “perjury, fraud, swindling, forgery, and embezzlement.” United States v.

Leake, 642 F.2d 715, 718 (4th Cir. 1981) (emphasis added). Because they affect credibility, such

instances of misconduct “are always open to cross-examination.” United States v. Zandi, 769 F.2d

229, 236 (4th Cir. 1985) (citation omitted). Stated simply, if Lombardo takes the stand, his

credibility becomes subject to attack. And, Chmura can attack his credibility by eliciting testimony

about his forgery of the Offer Letter. Id. (concluding that the district court did not err in allowing




                                                  8
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 9 of 10 PageID# 3095



impeachment of a witness through testimony that he gave false information on an employment

application and other documents).

       Moreover, contrary to Lombardo’s assertion, Fed. R. Evid. 608 does not erect “a strict

barrier against the admission of extrinsic evidence of truthfulness” (ECF No. 47 at 6) and thus

does not require the exclusion of the Offer Letter itself. The Fourth Circuit has explained that

“when a witness admits to having performed certain acts[,] the prohibition against using extrinsic

evidence is not applicable.” Zandi, 769 F.2d at 236 (citing Carter v. Hewitt, 617 F.2d 961, 970

(3d Cir. 1980) (The most “significant reason for finding no violation of the extrinsic evidence rule

here [is that the witness] did not deny having written the letter ….”) (emphasis in original and

internal parenthetical omitted)). Lombardo confessed under oath to forging the Offer Letter, and

his counsel admitted as much in filing the instant motion. Admitting the Offer Letter into evidence

therefore would not violate the extrinsic evidence rule. Id. (holding that the admission of

documents containing false information did not violate Fed. R. Evid. 608 because the witness

admitted to completing them).

III.   CONCLUSION

       For the reasons discussed above, Chmura respectfully requests that the Court deny

Lombardo’s Motion in Limine.

Dated: June 4, 2020

                                              ___________/s/________________
                                              Rodney A. Satterwhite (VA Bar No. 32907)
                                              Christopher M. Michalik (VA Bar No. 47817)
                                              Heidi E. Siegmund (VA Bar No. 89569)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              (Office) (804) 775-1000
                                              (Fax) (804) 698-2158

                                                 9
Case 3:19-cv-00813-REP Document 57 Filed 06/04/20 Page 10 of 10 PageID# 3096



                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of June, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                10
